Citation Nr: 0520156	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to an increased rating for the residuals of 
adamantinoma of the right mandible, with injury of the facial 
nerve and muscles, currently evaluated as 20 percent 
disabling.  

2.	Entitlement to an increased rating for disfiguring facial 
scars, currently evaluated as 10 percent disabling.  

3.	Entitlement to an increased (compensable) rating for a 
donor site scar of the left thigh.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to January 
1947.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran was scheduled to testify at a hearing before a 
member of the Board, but failed to report for this hearing.  

In correspondence received by the veteran in August 2003 the 
veteran claimed service connection for the site of a bone 
graft from the right iliac crest.  That issue has not been 
developed for appellate review, is not inextricably 
intertwined with the issues before the Board, and is referred 
to the RO for initial consideration.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).  

During the course of this appeal, service connection was 
established for malformation of the lower jaw, with loss of 
masticatory function, assigned a 40 percent evaluation.  This 
matter was included in the supplemental statement of the case 
furnished in October 2003.  The Board notes; however, that 
the veteran has not evidenced disagreement with any aspect of 
the grant.  Therefore, the matter is not considered to be 
before the Board.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:


REMAND

Review of the records shows that the veteran's facial and 
donor site scars are evaluated under criteria that have 
recently been revised.  The revisions were effective in 
August 2002.  The veteran claimed an increased evaluation for 
his service connected disabilities in August 2001.  Where the 
law and regulations are changed during the pendency of an 
appeal, the old law is applied prior to the effective date of 
the new, after which, the new law is applied.  VAOPGCPREC 7-
2003, Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled 
in part by Kuzma v. Principi, 341 F.3rd 1327 (Fed. Cir. 
2003).  The RO has not evaluated the veteran's skin disorder 
under the regulatory criteria in effect when he first 
submitted his claim for an increased rating.  

Regarding the evaluation of the residuals of the adamantinoma 
of the right mandible, it is noted that the RO changed the 
Diagnostic Code (DC) under which these were evaluated from 
that previously assigned in 1947 (facial muscle injury, DC 
5325), to the DC pertaining to facial nerve paralysis, DC 
8207.  The Board notes that the veteran has not undergone a 
neurologic evaluation.  

In view of the foregoing, the case is remanded for the 
following.  

1.  The RO should arrange for the veteran to 
undergo a neurologic evaluation to ascertain 
the current extent of facial nerve disability 
that is associated with the residuals of the 
adamantinoma of the right mandible.  All 
indicated studies should be performed.  The 
claims folder should be made available to the 
examiner for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  The examiner should state which 
nerve (e.g., seventh cranial nerve) is 
involved and to what extent (complete 
paralysis?  Incomplete, severe paralysis?).  
The examiner should provide the rationale for 
all conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal, including evaluation of 
the veteran's scarring under the criteria in 
effect prior to August 2002.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



